Citation Nr: 1414185	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-23 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for a left knee disability.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1982 to October 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that he injured his left knee while participating in a sports activity through the Homeless Veterans Reintegration Program (HVRP) - a VA sponsored program - in April/May 2006.  The RO scheduled the Veteran for a VA examination in July 2009 at the Palo Alto VA Medical Center (VAMC).  However, the exam was canceled because the Veteran is an employee of the Palo Alto VAMC.  Another VA examination was scheduled for May 2010 at the San Francisco VAMC.  However, the record indicates conflicting reasons as to why the examination was canceled.  One note indicates that the joints examination was cancelled on May 7, 2010 due to "not enough information."  A different note indicates that the Veteran canceled the examination because he would be out of town and requested that it be rescheduled.  The Board finds that a remand is necessary to reschedule the Veteran for another VA examination at a VAMC other than Palo Alto VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination/records review at a VA facility other than the Palo Alto VAMC.  The claims folder must be reviewed in conjunction with the examination.

The examiner must describe the current status of left knee disability.  The examiner must opine as to whether the current state of disability represents the natural progression of the underlying conditions, or was caused or aggravated by VA rehabilitation services (to include the April/May 2006 HVRP sanctioned sports activities ).

If VA rehabilitation services played a causal role of any degree, the examiner must state whether there is any evidence of "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of" VA, or if any current manifestation was not reasonably foreseeable as a result of the VA treatment.

A full and complete rationale for any stated opinion is required

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




